Citation Nr: 0420573	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  98-16 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Guillain-Barre 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in June 1998 in which the RO concluded the 
veteran had not reopened the previously denied claim of 
entitlement to service connection for Guillain-Barre 
syndrome.

In a decision dated in April 2001, the Board determined that 
the veteran had submitted new and material evidence to reopen 
a previously denied claim of service connection for Guillain-
Barre syndrome and remanded the issue to the RO for 
additional development to include readjudication of the 
veteran's claim for service connection for this disorder on a 
de novo basis.  The case was subsequently returned to the 
Board and further evidence pertinent to the claim was 
developed by the Board pursuant to then existing authority 
granted by the provisions of 38 CF.R. § 19.9 (a) (2) (2003).  
The case was then remanded to the RO in July 2003 for 
consideration by the agency of original jurisdiction of all 
the evidence added to the record.  The case was returned to 
the Board in November 2003.  In December 2003, the veteran 
and his spouse appeared at the RO and offered testimony in 
support of his claim via a video conference hearing before 
the undersigned Veterans Law Judge in Washington DC.  The 
transcript of the hearing has been associated with the 
veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the case was pending at the Board, the RO forwarded to 
the Board a pertinent November 2003 statement from a veteran 
who served as a senior chief hospital corpsman which had been 
submitted by the veteran's representative.  The RO has not 
reviewed this document and a waiver of initial review by the 
RO of this evidence has not been submitted.  Although 
additional delay is regrettable, the Board finds that in 
order to ensure full compliance with due process requirements 
additional development is necessary prior to Board review.  

Accordingly, the case is REMANDED for the following action:

The RO is requested to review all 
evidence received since the August 2003 
supplemental statement of the case, to 
include the November 2003 statement from 
the hospital corpsman.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





